Citation Nr: 0503354	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pulmonary asbestosis.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which entitlement to service 
connection for asbestosis was denied.  


FINDING OF FACT

Competent medical evidence reflects that the veteran's 
pulmonary asbestosis is not etiologically linked to service.  


CONCLUSION OF LAW

Pulmonary asbestosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).  

The veteran claims that as a result of in-service exposure to 
asbestos, he developed asbestosis.  He contends he served 
aboard the USS Zeilin in September 1943 for approximately one 
year.  He reports that he served in the boiler room as a 
water tender and kept this job while in the Navy.  There he 
alleges exposure to asbestos as the boiler pipes were covered 
with asbestos.  The veteran's service personnel records show 
that he served in the United States Navy from April 1943 to 
December 1944.  He was a seaman second class and then fireman 
second, third and fourth class.  He was noted to have 
completed all practical factors for water tender on the ship.  
Accordingly, the Board finds that it is at least as likely as 
not that the veteran was exposed to asbestos during his 
period of active service with the Navy.  

A claim for service-connection requires competent medical 
evidence of a diagnosis of the claimed disability.  Service 
medical records do not show that the veteran was seen for any 
respiratory complaints.  Post service records, however, 
include diagnostic impressions of pulmonary asbestosis, the 
earliest being dated in March 1992.  What was described as 
minimal evidence of pulmonary asbestosis was reflected in a 
March 2004 VA examination report.  Thus, it may be concluded 
the presence of the claimed disability has been shown.  

Next a claim for service-connection requires competent 
medical evidence linking the claimed disability to service.  
In this regard, the veteran stated that after discharge from 
the Navy he worked as a boilermaker helper offshore worker 
and a shipyard welder on submarine ships and barges, which 
occasioned exposure to asbestos.  This exposure was described 
as significant in the March 1992 private records.  

In specifically addressing whether there was a link between 
the veteran's current disability and service, the March 2004 
VA examiner opined that it was the veteran's post service 
exposure that was the cause of his asbestosis.  The case was 
reviewed by the staff pulmonologist who agreed with the above 
findings and opinion.  

This is competent medical evidence that the veteran's 
pulmonary asbestosis was not etiologically linked to service.  
Absent evidence of a relationship between pulmonary 
asbestosis and in-service asbestos exposure in this case, 
service-connection for pulmonary asbestosis is not warranted.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in August 2002 and July 2003 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  This 
was accomplished here.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  


ORDER

Service connection for pulmonary asbestosis is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


